         Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


AHMED ELGALAD,                                                    STIPULATION AND
                                                                  PROTECTIVE ORDER
                                                     Plaintiff,
                                                                  Civil Action No. 17-cv-4849(VSB)
                             -against-

NEW YORK CITY DEPARTMENT OF EDUCATION;
MICHELLE ROCHON, PRINCIPAL; I(ABEYA
MBUYI, ASSISTANT PRINCIPAL; HILAIRE
LIVINGSTON, AS SIGNED PRINCIPAL,

                                                  Defendants.




               WHEREAS, each party has sought certain documents in discovery in this action,

documents which defendants deem confidential; and

               WHEREAS, each party objects to the production of those documents                 unless


appropriate protection for the confidentiality of the information contained therein is assured; and

               WHEREAS, an order entered pursuant to Federal Rule of Evidence 502(d) and

the Court's inherent Authority       will allow the parties in this action to   conduct and respond to

discovery expeditiously, without fear that disclosure of privileged or protected information will

waive such privilege or protection in this or any other proceeding,

               NOW, THBREFORE,               IT IS HEREBY STIPULATED AND                AGREED,    bY


and between the parties, as follows:

        L      Counsel for any party may designate any document or inforrnation, in whole or in

part, as colfidential   if   counsel determines, in good faith, that such designation is necessary to

protect the interests of sensitive, non-public information. Confidential Materials may include,
           Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 2 of 7




but are not limitcd lo, information concerning minor students, personnel files of individuals other

than   Plaintifl, and investigation files.

          Z.      If a party believes    that documents or information designated or sought to be

designated confidential      by the Producing Party does not warrant such designation, or in           the


alternative, if a party believes that a document not designated as conltdential should nevertheless

receive that designalion, lhe party receiving the Confrdential Materials (the "Receiving Party")

shall make a good-failh efforl to rcsolve the dispule with the Producing Party. In the evenl that

the dispute cannot be resolved by the parties, either the Producing Party or the Receiving Party

may apply to the Court for a deternrination as to rvhether the designation is appropriale. The

burden rests on the party seeking the confidentiality to demonstrate that such designation is

proper.

          3.      Ncither the Receiving Party nor thc Receiving Party's attomeys shall uss the

Confidential Materials for any purpose other than for the preparation or presentation of the

Receiving Party's case in this aclion'

          4.      Neither the Receiving Party nor the Receiving Party's attomeys shall disclose the

Confidential Materials to any person except under the follorving conditions:

                  a. Disclosure    may be made only   if   necessary to the preparatiott or presentation   of

                       the Receiving Party's case in this action.

                  b.   Disclosure befiore trial may bc made to a party, an expert or consultant who

                       has been retained or specially employed by the Receiving Party's attomeys in

                       anticipation   of litigation or preparation for this      action,   to a witness at

                       deposition or any individual who has been identified as a potential trial

                       witness. or to the Court.
                                                                                                                F\

                                                      2
         Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 3 of 7




               c.   Belore any disclosure is nradc to a person listed in subparagraph (b) above

                    (other than the Court), a Rcceiving Party shall provide each such person with

                    a copy of this Order, and such person shall consent in writing, in the form

                    annexed hereto as Exhibit    "A." nol to use the Confidential Materials for     any

                    purpose other than in connection with the prosecution      of this   case and not to


                    further disclose the Confrdential Materials except in testimotty taken in this

                    case. The signed consent shall be retained by the Receiving Party's attorneys

                    and a copy shall be furnished to Producing Party's attomeys at the conclusion

                    otthis action.

         5.     Deposition testirnony concerning any Confidential Materials which reveals the

contents of such materials shall bc deemed conlidential, and each page       of the transcript of   such


testirnony, together with any exhibits referled        lo   therein, shall be prominently marked      as


"CONFIDENTIAL."         Such portion    of the transcript shall be deemed to be Confrdential Materials

within the rneauing olthis Stipulation and Protective Order.

         6.     Where    a   Receiving Party wishes         to   include any documents containing

Confidential Materials or which reveal the contents thereof in any Court filing, they must contact

Producing Party at least 5 business days in advance          of such filing, and request the filing of

redacted docurnents pursuanl to Judge Broderick's Individual Practices and Rules. Altematively.

the Producing Party may lvaive the confidential designation, at which point the Receiving Party,

if   they desire, may request the filing of redacted documents pursuant to Judge Broderick's

Individual Rules of Practice in Civil Cases'

         7.     This Protective Order rvill survive the termination of the litigation and will

continue to be binding upon          all persons to whom Confidential Materials are produced or
        Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 4 of 7




disclosed.   All   documents    or information that has been deemed Confidential pursuant to this

Order, including all copies and non-conforming copies therpof, shall remain confidential for all

time. Once the action has been resolved, including all appeals. the Confidential            Material,

including all copies and non-conforming copics thereof. shall not be used by the Receiving Party

for any purpose. Nothing in this Order shall be construed to limit the Producing Party's use of

the Confidential Materials     in any manner.

Inadvertent Production

       8.       Any party's production in this proceeding of any documents or other information

protected by the attorney-client privilege, attorney   wort product protection or any other privilege

or protectiorr recognized by larv as well as any non-party personally identifying information

(collectively, "Protected Material") shall not constitute a rvaiver of any privilege or prolection

applicable to that information in this action.

       9.       A party that    produces Protected Material (the "Producing Party") nray demand

that any party receiving Protected Material (the "Receiving Party") retum or destroy the

Protected Material (the "Clawback Dernand"). Such demand shall be made promptly after the

Producing Party discovers that the Protected Material was produced and shall state with

particularity, in a privilege log rhat complies with the Federal Rule of Civil Procedure 26(bX5)

and Local    Civil Rule 26.2, the Protected Material to be returned or destroyed. If the documents

subject to the Clarvback Demand contain Protected Material only in part, the Producing Party

shall, contemporaneously with the Clawback Demand, produce redacted versions                   of   the


documents subject      to the Clawback Demand. Upon receiving a Clawback Demand, the

Receiving Party shall return the informatiou or documents to the Producing Party within frve (5)




                                                   4
              Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 5 of 7




business days, regardless    of whether the Receiving Party   agrees   with the assertion of privilege

and/or rvork product protection.

          10. If a Receivirrg Party disagrees with a Producing Party's claim that certain
documents or information constitutes Protected Material, then, rvithin five (5) business days       of

receiving the Clawback Demand, the Receiving Party may move the Court for an Order

compelling production       of any of the documents or information covered by the Clawback
Demand, (or, in the case of redacted documents, compelling that the redactions be removed).

The motion shall not assert as a ground for production the fact that such documents or

information was previously produced, nor shall such motion disclose or othenvise refer to the

content       of the documents or information (beyond any inlonnation appearing on the above-

referenced privilegecl log, or any portion of the clocument that the parties agree is not Protected

Material).

          I   l.   The Receiving Party shall not disclose Protected Material to any person or entity

that has not already had access to the material after receiving a Clawback Dernand. Disclosure

of Protected Material before a Receiving Party receives a Clarvback Dernand shall not be a

violation of this Order.

          lZ,      This Order may be changed only by further agreement of all parties in rvriting or

by Order of the Courl and is without prejudice to the right of any party to seek modification of

this Order by application to the Court on notice to the other parties. Nothing in this Order shall

preclude any pafty from seeking judicial relief, in good faith and upon notice to the other parties,

rvith regard to any provision hereof'

          13.      Nothing in this Order shall restrict the use or disclosure of any documents or

informatiol that is or becomes public or that is obtained throtrgh lawful means independent of



                                                    5
         Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 6 of 7




discovery in this proceeding, even     il   the sarne documents or infonnation arc produced in this

litigation and are designated as Confidcutial or Protected Material.

        14. A party's compliance with the terms of this Order shall not operate as an
admission by that party that any particular document or information is or is not (a) relevant, (b)

privileged, or (c) admissible in this action.

        15.     The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

Dated:          Nerv York, New York
                January 14,2020




GLASS HOGROGIAN I,I,P                                    JAMES E. JOHNSON
A t to rn eys fo r P la i n t ffs                        Corporation Counsel of the
85 Broad Street, l8h floor                                    City of New York
New York, New York 10004                                 A t to rn ey fo r D efendants
(212) s37-68se                                           100 Church Street
                                                         New York, Nerv York 10007
                                                         (212) 3s 6- 177

                                                                                     (
By:
      Bryan
                   ,"4
               Glass
                                                         By:
                                                               Alana R. Mildner
                                                               Assistant Corporation Cotursel




SO ORDERED:

Dated: January 14,2020



VERNON S. BRODERICK
United States District Judge




                                                     6
           Case 1:17-cv-04849-VSB Document 46 Filed 01/22/20 Page 7 of 7




                                                  EXHIIilT A

          I trcreby acknorvlcdgc that I      have rcad the So-Ordercd Stipulation and .Protectivc Order

entered    in the United Slates Dislrict Court lbr: the Soutlrcm District of Ncw York. on
                                      ?0_, in tle action Elgalad r,. Ncw York City-Department of

Eclucati nn et al. ,   l7 Civ.   4S49 (VSB), and understattd the terms thereol"

          I agree not 1o use thc Conlldential Material defined lhcrein lor arry puryose other                       than in


connectioll with the proseculion or delbnse            of this ca$e, and rvill not further tlisclosc                     the


Conficlcntial h4atcrials exccpt irr tcstimony lal(en in lhis case.

          I ulclcrstancl tlrat it is my rcsponsibility io ensnrc that. itncl I hcrcby agrcc to ensuro that,

all Conficlential Materials that I havc contacl rvith, as rvcll as all copics notes, atld sttn:nrtlries,

ancl   othcr materials containirrg or rclbrring to Con{relential Materials or lhe inlbnlatiorr containecl

in thc Conllcleltial Matcrials. inclucling but not limitcd to all copies, noted, and sunrnraries that

are or were maiirtained           in any fonrr^ including but not linrited to any computcr hard drive.

disket{e, CD-ROM, or other c}cctronic storagc device nrust bc cithsr destroyecl or retrtrned at the

conclusion of this nlaltcr.




            io\                  D
          I)ate                                                        Signature
                                                                                                              /\-
                                                                                             /\t
                                                                                     t ]                >J\
                                                                                     l\-/l     -    /
                                                                                                    L,\             fi, I\
                                                                       Print   ame


                                                                   {

                                                                   I\      r2a               .le   ./,/--
                                                                        0ccupation
